 



EXHIBIT 10AW
AMENDMENT NO. 2
TO
BRUSH ENGINEERED MATERIALS INC.
KEY EMPLOYEE SHARE OPTION PLAN
     Brush Engineered Materials Inc., an Ohio corporation, hereby adopts this
Amendment No. 2 to the Brush Engineered Materials Inc. Key Employee Share Option
Plan (the “Plan”), pursuant to the transition rules set forth in IRS Notice
2005-I with respect to Section 409A of the Internal Revenue Code of 1986, as
amended.
I.
     All elective deferrals of compensation and non-elective deferrals relating
to foregone matching contributions made under the Plan in connection with the
grant of options on September 30, 2004 and on December 31, 2004, and all Options
granted under the Plan with respect to those deferrals are cancelled effective
as of June 10, 2005. Each Participant who made any such a deferral or had such a
deferral made on his behalf shall receive payment of the amount of such
deferrals upon the cancellation, less application withholding taxes, and any
such Participant shall have no further rights under the Options granted with
respect to such deferrals. Notwithstanding the foregoing, a Participant who
exercised any such Option shall not receive payment of the amount of his
deferral with respect to the cancellation of the exercised Option.
II.
     No option shall be issued under the Plan after December 31, 2004.
     Executed at Cleveland, Ohio this 10th day of June, 2005.

                  /s/ Michael C. Hasychak     Michael C. Hasychak      Vice
President, Secretary and Treasurer     

